UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1eptember 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1TO Commission file number 0-25286 CASCADE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1661954 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2828 Colby Avenue Everett, Washington (Address of principal executive offices) (Zip Code) (425) 339-5500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a “large accelerated filer”, an “accelerated filer”, a “non-accelerated filer”, or a “smaller reporting company”. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer ¨Non-Accelerated Filer þSmaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of November 5, 2010 Common Stock ($.01 par value) 1 CASCADE FINANCIAL CORPORATION FORM 10-Q For the Quarter Ended September 30, 2010 INDEX PAGE PART I — Financial Information: Item 1 — Financial Statements: — Condensed Consolidated Balance Sheets 3 — Condensed Consolidated Statements of Operations 4 — Condensed Consolidated Statements of Stockholders’ Equity 6 — Condensed Consolidated Statements of Comprehensive (Loss) Income 7 — Condensed Consolidated Statements of Cash Flows 8 — Notes to Condensed Consolidated Financial Statements 10 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3 — Quantitative and Qualitative Disclosures about Market Risk 65 Item 4 — Controls and Procedures 67 PART II — Other Information: Item 1 — Legal Proceedings 67 Item 1A — Risk Factors 67 Item 5 — Other Information 87 Item 6 — Exhibits 88 — Signatures 88 2 PART I –– FINANCIAL INFORMATION Item 1 – Financial Statements CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands, except share and per share amounts) September 30, December 31, Assets Cash on hand and in banks $ $ Interest-earning deposits in other institutions Securities available-for-sale, fair value Securities held-to-maturity, amortized cost Federal Home Loan Bank (FHLB) stock Loans, net Real estate owned (REO) and other repossessed assets, net Premises and equipment, net Cash surrender value of bank-owned life insurance (BOLI) Goodwill - Prepaid FDIC insurance premiums Federal income tax receivable - Accrued interest receivable and other assets Total assets $ $ Liabilities Deposits $ $ FHLB advances Securities sold under agreements to repurchase Junior subordinated debentures Junior subordinated debentures, fair value Federal Reserve Bank (FRB) Term Auction Facility (TAF) borrowing - Accrued interest payable, expenses and other liabilities Total liabilities Commitments and contingencies (Note 14) Stockholders’ equity Preferred stock, no par value, authorized 38,970 shares; Series A (liquidation preference $1,000 per share); issued and outstanding 38,970 shares at September 30, 2010 and December 31, 2009 Preferred stock, $.01 par value, authorized 500,000 shares; no shares issued or outstanding - - Common stock, $.01 par value, authorized 65,000,000 shares at September 30, 2010 and 25,000,000 shares at December 31, 2009; issued and outstanding 12,271,529 shares at September 30, 2010 and 12,146,080 shares at December 31, 2009 Additional paid-in capital (Accumulated deficit) retained earnings ) Accumulated other comprehensive income (loss) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to Condensed Consolidated Financial Statements 3 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands, except share and per share amounts) Interest income Loans, including fees $ Securities available-for-sale Securities held-to-maturity Interest-earning deposits 20 40 Total interest income Interest expense Deposits FHLB advances Securities sold under agreements to repurchase Junior subordinated debentures FRB TAF borrowings - 38 2 Total interest expense Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses ) ) Other income Checking service fees Other service fees Increase in cash surrender value of BOLI, net Gain on sales/calls of securities available-for-sale, net Gain on calls of securities held-to-maturity, net - 46 3 Gain on sale of loans 23 Gain on fair value of financial instruments, net - - Other Total other income Other expense Compensation Occupancy & equipment FDIC insurance premiums & WPDPC assessment Business insurance premiums 63 Legal B&O taxes REO expenses, writedowns & losses Other Other-than-temporary impairment (OTTI) - - - Goodwill impairment - - Total other expenses (Loss) income before provision (benefit) for federal income taxes ) ) ) Provision (benefit) for federal income taxes - ) Net (loss) income ) ) ) Dividends on preferred stock Accretion of issuance discount on preferred stock Net (loss) income attributable to common stockholders $ ) $ $ ) $ ) See notes to Condensed Consolidated Financial Statements 4 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Continued) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands, except share and per share amounts) Net (loss) income per common share, basic $ ) $ $ ) $ ) Weighted average number of shares outstanding, basic Net (loss) income per common share, diluted $ ) $ $ ) $ ) Weighted average number of shares outstanding, diluted Dividends declared per share $ See notes to Condensed Consolidated Financial Statements 5 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) (Dollars in thousands, except share and per share amounts) Preferred Common Stock Additional Paid-in Retained Earnings (Accumulated Accumulated Other Comprehensive Total Stockholders’ Stock Shares Amount Capital Deficit) Income (Loss) Equity Balances at December 31, 2008 $ ) $ Dividends declared - Common stock ($0.01 per share) - ) - ) Preferred stock ($49.86 per share) - ) - ) Stock award plan - Tax benefit from stock-based compensation - - - 4 - - 4 Stock-based compensation - Net loss - ) - ) Accretion of discount on preferred stock - - - ) - - Other comprehensive loss, net of tax benefit of $(266) - ) ) Balances at December 31, 2009 ) Dividends declared - Preferred stock ($12.80 per share) - ) - ) Stock award plan - 1 54 - - 55 Stock-based compensation - - - 16 - - 16 Net loss - ) - ) Accretion of discount on preferred stock - - - ) - - Other comprehensive income, net oftax expense of $1,276 - Balances at March 31, 2010 Dividends declared - Preferred stock ($12.91 per share) - ) - ) Sale of common stock - 1 - - Stock-based compensation - - - 14 - - 14 Net loss - ) - ) Accretion of discount on preferred stock - - - ) - - Other comprehensive income - Balances at June 30, 2010 ) Dividends declared - Preferred stock ($13.06 per share) - ) - ) Stock-based compensation - - - 11 - - 11 Net loss - ) - ) Accretion of discount on preferred stock - - - ) - - Other comprehensive loss - ) ) Balances at September 30, 2010 $ ) $ $ See notes to Condensed Consolidated Financial Statements 6 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands) Net (loss) income $ ) $ $ ) $ ) Unrealized (loss) gain on securities available-for-sale, net of tax provision of $0 and $1,326 for the three months ended September 30, 2010, and 2009, respectively, and $1,267 and $869 for the nine months ended September 30, 2010, and 2009, respectively. ) Reclassification adjustment for gains on securities included in net loss, net of tax provision of $0 and $282 for the three months ended September 30, 2010, and 2009, respectively, and $9 and $351 for the nine months ended September 30, 2010, and 2009, respectively. Comprehensive (loss) gain $ ) $ $ ) $ ) See notes to Condensed Consolidated Financial Statements 7 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (Dollars in thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization of premises and equipment Provision for losses on loans REO writedowns Goodwill impairment Increase in cash surrender value of BOLI ) ) Amortization of retained servicing rights 15 22 Amortization of core deposit intangible Net change in deferred tax asset ) Deferred loan fees, net of amortization Gain on sale of loans ) ) Stock award plan compensation 18 (5 ) Stock-based compensation 41 Excess tax benefit from stock-based payments - (4 ) Net change in fair value of financial instruments - ) Net gain on sales/calls of securities available-for-sale ) ) Net gain on calls of securities held-to-maturity (3 ) ) Net loss on sales of REO Other-than-temporary impairment on investments - Net change in accrued interest receivable and other assets ) Net change in accrued interest payable, expenses and other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Loans originated net of principal repayments, net ) Purchases of securities available-for-sale ) ) Proceeds from sales/calls of securities available-for-sale Principal repayments on securities available-for-sale Purchases of securities held-to-maturity ) - Proceeds from calls of securities held-to-maturity Principal repayments on securities held-to-maturity Purchases of premises and equipment ) ) Proceeds from sales/retirements of REO REO capital improvements ) ) Change in Community Reinvestment Act (CRA) investment ) ) Net cash provided by (used in) investing activities ) Subtotal, carried forward $ $ ) See notes to Condensed Consolidated Financial Statements 8 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Nine Months Ended September 30, (Dollars in thousands) Subtotal, brought forward $ $ ) Cash flows from financing activities: Proceeds from issuance of common stock 37 Sale of common stock - Dividends paid on common stock - ) Dividends paid on preferred stock - ) Excess tax benefits from stock-based payments - 4 Net (decrease) increase in deposits ) Net decrease in FHLB advances - ) Net (decrease) increase in securities sold under agreements to repurchase ) Net (decrease) increase in Federal Reserve TAF borrowing ) Net decrease in advance payments by borrowers for taxes and insurance Net cash (used in) provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information—cash paid during the period for: Interest $ $ Income taxes - 50 Supplemental schedule of non-cash investing activities: Change in unrealized gain on securities available-for-sale Dividends accrued on preferred stock Transfers of loans to REO Addition to REO for property received in partial satisfaction of a loan 63 - See notes to Condensed Consolidated Financial Statements 9 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 (Unaudited) Note 1 – Basis of Presentation of Financial Information The accompanying financial information is unaudited and has been prepared from the Consolidated Financial Statements of Cascade Financial Corporation (Corporation), and its wholly-owned subsidiaries, Cascade Bank (Cascade or the Bank) and Cascade Capital Trusts I, II and III, which were formed for holding trust preferred securities. There is one subsidiary under the Bank, Colby R.E., LLC, and one subsidiary under Colby R.E., LLC, 2011 Yale Avenue East, LLC, both formed to acquire, manage and sell REO properties. This financial information conforms to accounting principles generally accepted in the United States of America (GAAP) and to general practices within the financial institutions industry, where applicable. All significant intercompany balances have been eliminated in the consolidation. In the opinion of management, the financial information reflects all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the financial condition, results of operations, and cash flows of the Corporation pursuant to the requirements of the Securities and Exchange Commission (SEC) for interim reporting. Operating results for the nine months ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Certain information and footnote disclosures included in the Corporation’s financial statements for the year ended December 31, 2009, have been condensed or omitted from this report. Accordingly, these statements should be read in conjunction with the financial statements and notes thereto included in the Corporation’s December 31, 2009 Annual Report on Form 10-K. The Condensed Consolidated Financial Statements have been prepared in conformity with GAAP established by the Financial Accounting Standards Board (FASB).References to GAAP issued by the FASB in these footnotes are to the FASB Accounting Standards Codification™ , sometimes referred to as the Codification or ASC.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses for the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term are the fair value of financial instruments and other than temporary impairment (OTTI), the valuation of real estate owned (REO), the allowance for loan losses, and deferred income taxes. On July 20, 2010, the Board of Directors of Cascade Bank stipulated to the entry of a Consent Order with the Federal Deposit Insurance Corporation (FDIC) and Washington State Department of Financial Institutions (DFI), effective July 21, 2010.Under the Order, Cascade Bank is required, among other things, to improve asset quality and reduce classified assets; to improve profitability; and to increase Tier 1 capital to 10% and Risk Based Capital to 12% by November 18, 2010. Additionally, based on an examination concluded on March 11, 2010, the Corporation entered into a Written 10 Agreement with the Federal Reserve Bank of San Francisco (FRB) on November 4, 2010. Under the Agreement, the Corporation is restricted from paying dividends and making payments on junior subordinated debentures without prior written approval, may not increase debt or redeem shares of its stock and is required to submit an acceptable capital plan, cash flow projections and other plans to the FRB. See Note 11 for more information regarding the Consent Order and the Written Agreement. Note 2 - Recently Issued Accounting Standards In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements (ASU 10-06). ASU 10-06 revises two disclosure requirements concerning fair value measurements and clarifies two others. It requires separate presentation of significant transfers into and out of Levels 1 and 2 of the fair value hierarchy and disclosure of the reasons for such transfers. It also requires the presentation of purchases, sales, issuances and settlements within Level 3 on a gross basis rather than a net basis. The amendments also clarify that disclosures should be disaggregated by class of asset or liability and that disclosures about inputs and valuation techniques should be provided for both recurring and non-recurring fair value measurements. The Corporation’s disclosures about fair value measurements are presented in Note 13 - Fair Value Measurements. These new disclosure requirements were adopted by the Corporation, with the exception of the requirement concerning gross presentation of Level 3 activity, which is effective for fiscal years beginning after December 15, 2010. The portions of this ASU that were adopted did not have a material impact on the Corporation’s Consolidated Financial Statements. Management does not believe that the adoption of the remaining portion of this ASU will have a material impact on the Corporation’s Consolidated Financial Statements. In January 2010, the FASB issued ASU 2010-01, Equity (Topic 505) – Accounting for Distributions toShareholders with Components of Stock and Cash.The amendments in this update clarify that the stock portion of a distribution to stockholders that allows them to elect to receive cash or stock with a potential limitation on the total amount of cash that all stockholders can elect to receive in the aggregate is considered a share issuance that is reflected in earnings per share prospectively and is not a stock dividend.This update codifies the consensus reached in EITF Issue No. 09-E, Accounting for Stock Dividends, Including Distributions to Shareholders with Components of Stock and Cash.This update is effective for interim and annual periods ending on or after December 15, 2009, and should be applied on a retrospective basis.The implementation of this standard did not have a material impact on the Corporation’s Consolidated Financial Statements. In February 2010, the FASB issued ASU 2010-09, Subsequent Events (Topic 855) - Amendments to Certain Recognition and Disclosure Requirements.This ASU eliminates the requirement to disclose the date through which a Corporation has evaluated subsequent events and refines the scope of the disclosure requirements for reissued financial statements. This ASU is effective for the first quarter of 2010. This ASU did not have a material impact on the Corporation's Consolidated Financial Statements. In April 2010, the FASB issued ASU 2010-18, Receivables (Topic 310) - Effect of a Loan Modification When the Loan Is Part of a Pool that is Accounted for as a Single Asset.This ASU clarifies that modifications of loans that are accounted for within a pool under Topic 310-30 do not result in the removal of those loans from the pool even if the modification of those loans would otherwise be considered a troubled debt restructuring. An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. No additional disclosures are required with this ASU. The amendments in this ASU are effective for modifications of loans accounted for within pools under Topic 310-30 occurring in the first interim or 11 annual period ending on or after July 15, 2010. The amendments are to be applied prospectively and early application is permitted. Upon initial adoption of the guidance in this ASU, an entity may make a onetime election to terminate accounting for loans as a pool under Topic 310-30. This election may be applied on a pool-by-pool basis and does not preclude an entity from applying pool accounting to subsequent acquisitions of loans with credit deterioration. The adoption of this ASU did not have a material impact on the Corporation's Consolidated Financial Statements. In July 2010, the FASB issued ASU 2010-20, Receivables (Topic 310) – Amendments to Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. The amendments require an entity to provide enhanced or additional disclosures that facilitate financial statement users’ evaluation of the nature of credit risk inherent in the entity’s portfolio of financing receivables, how that risk is analyzed and assessed in arriving at the allowance for credit losses, and the changes and reasons for those changes in the allowance for credit losses. This guidance requires that the enhanced and additional reporting disclosures must be disaggregated by portfolio segment. It is likely that this ASU will have the greatest effect on financial institutions.This ASU is effective for interim and annual reporting periods ending on or after December 15, 2010.Management is currently evaluating the requirements of this guidance and expects that this ASU will require significant additional disclosures in future financial statements. Note 3 - Investment Securities The following table presents the amortized cost, unrealized gains, unrealized losses and fair value of available-for-sale and held-to-maturity securities at September 30, 2010, and December 31, 2009. September 30, 2010 (Dollars in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Securities available-for-sale Mortgage-backed securities $ $ $
